Citation Nr: 1400125	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The September 2011 remand directed that the Veteran undergo an examination of his back.  The examiner was directed to consider the Veteran's assertions as to continuous back pain since service.

The requested examination took place in November 2011; however, the examiner did not consider the Veteran's assertions as to continuous back pain.  As a result, the report does not comply with the terms of the Board's remand, nor is it adequate for adjudication purposes.  Remand is required so that the Veteran may be provided with an appropriate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also underwent a VA heart examination in November 2011.  The examiner found that the Veteran's coronary artery disease is not related to his service, but did not provide an adequate rationale for his findings.  A new VA heart examination must be scheduled upon remand.  See Barr, supra.  

The examination report also reflects review of a previous VA heart examination, conducted in 2005, which is not of record.  The 2005 examination report referenced by the examiner must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA clinical notes of record are dated June 2009; updated treatment records must be also requested.  Id.  

Finally, additional evidence has been received by the Board without the Veteran's waiver of initial consideration of this evidence by the AOJ.  The records include private medical records showing treatment for disorders of the back and heart. These records are referred for initial review.  See 38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the 2005 VA heart examination report referenced by the November 2011 examiner, as well as any VA clinical notes dated since June 2009.  All reasonable attempts must be made to obtain these records.   If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that they do not exist or that further efforts to obtain them would be futile, which must be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide a copy of the records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013). 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA heart examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 	 

After reviewing the record and evaluating the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any cardiac disease, to include coronary artery disease, is related to the Veteran's service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Schedule the Veteran for a VA examination of his back by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 	 

After reviewing the record and evaluating the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disability is related to the Veteran's service.  

The examiner must note and discuss the Veteran's statements as to continuous back pain since service when reaching his/her conclusion.  The examiner must also state whether any current back disorder is a progression of the back pain documented in the November 1975 and December 1975 service treatment records, or whether it is a new and separate condition.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

 4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.   





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


